 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   TM Technologies Incorporated,                     No. CV-18-00286-TUC-DCB
10                  Plaintiff,                         ORDER
11   v.
12   Hand Technologies Incorporated, et al.,
13                  Defendants.
14
15          The Court finds good cause to refer this matter to a settlement conference.
16          Accordingly,

17          IT IS ORDERED that this matter is set for a SETTLEMENT CONFERENCE
18   before the Honorable Bruce G. Macdonald on Wednesday, November 6, 2019, at 10:00

19   a.m.

20          IT IS FURTHER ORDERED that the parties shall personally attend the settlement
21   conference or have a representative, having settlement authority present for purposes of the
22   settlement conference.

23          IT IS FURTHER ORDERED that all further directives related to the settlement

24   conference shall be provided by the Magistrate Judge.

25   ///

26   ///
27   ///
28
 1        IT IS FURTHER ORDERED that the Rule 16 case management scheduling
 2   conference set on October 17, 2019, SHALL BE VACATED.
 3        Dated this 3rd day of October, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -2-
